oy ft

RICHASN W Nace
CLERK OF CURT
UNITED STATES DISTRICT COURT,
SOUTHERN DISTRICT OF OHIO “22! FEB 25 PM 5: 11

 

WESTERN DIVISION b.0. DISTRICT COURT
SCUTHERN BIST. OHIO
UNITED STATES OF AMERICA, ASE NO. DN. COLUMBUS
Plaintiff, : | sal-er-p
: JUDGE :
a
y. Me Farlan oA
INDICTMENT
JARRED COTTON,
: 18 US.C.§2
Defendant. : 18 U.S.C. § 922(g)(1)
FORFEITURE ALLEGATION
THE GRAND JURY CHARGES:
COUNT1

(Possession by a Prohibited Person)

On or about October 3, 2020, in the Southern District of Ohio, the defendant, FARRED
COTTON, knowing he had previously been convicted of a crime punishable by imprisonment for
a term exceeding one year, knowingly possessed a firearm, that is, a Springfield Model XDS, .45
caliber pistol bearing serial number XS659458, and the firearm was in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 2.

FORFEITURE ALLEGATION
Upon conviction of the offense set forth in Count 1 of this Indictment, the defendant,
JARRED COTTON, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 2461(c), any firearms and ammunition involved in or used in the commission of the

offense, including, but not limited to:
¢ a Springfield Model XDS, .45 caliber pistol bearing serial number XS659458 with any

attachments and ammunition.

 

 

A TRUE BILL
S/ReEP EE Son
GRAND JURY FOREPERSON
DAVID M. DEVILLERS
UNITED STATES ATTORNEY
bhhitig 1. Pucate’
ASHLEY N. BRUCATO
ASSISTANT UNITED STATES ATTORNEY
Page 2 of 2

EG
